Citation Nr: 1228553	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  94-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent prior to January 15, 2010, and in excess of 70 percent thereafter, for chronic brain syndrome due to trauma with facial spasm and anxiety with headaches. 

2.  Entitlement to an evaluation in excess of 30 percent for a cervical spine disability.  

3.  Entitlement to a compensable evaluation for paralysis of the lower radicular nerve of the left arm (minor). 

4.  Entitlement to a compensable evaluation for paralysis of the lower radicular nerve of the right arm (major).

5.  Entitlement to a compensable evaluation for paralysis of the right vocal cord. 

6. Entitlement to a total disability rating based on individual unemployability (TDIU), prior to January 15, 2010.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1959 to March 1968.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 1993 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran provided testimony at a personal hearing at the RO in Little Rock, Arkansas in August 1996 in support of his appeal for an increased evaluation for his service-connected chronic brain syndrome, cervical spine condition, paralysis of the lower radicular nerve of his arms, and paralysis of the right vocal cord.  A transcript of that proceeding has been associated with the claims file. 

The appeal was previously before the Board in July 1999, October 2005, and August 2009, at which time it was remanded to the RO in order to rebuild a missing volume of the Veteran's two volume claims file.  

The issues of entitlement to an evaluation in excess of 30 percent prior to January 15, 2010, and in excess of 70 percent thereafter, for chronic brain syndrome due to trauma with facial spasm and with anxiety headaches and entitlement to a total disability rating based on individual unemployability (TDIU), prior to January 15, 2010 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right vocal cord paralysis is manifested by complaints of occasional voice cracking.  Throughout the pendency of the appeal, he has experienced normal speech and phonation; he has not experienced hoarseness.

2.  The Veteran's cervical spine disability is manifested by subjective complaints of pain and stiffness, with clinical evidence of forward flexion of the cervical spine to 20 degrees, at worst, and with favorable ankylosis of the entire cervical spine; neither unfavorable ankylosis of the entire cervical spine, intervertebral disc syndrome (IVDS), or incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months are shown. 

3.  The Veteran's bilateral paralysis of the lower radicular nerves does not more nearly approximate mild incomplete paralysis of the lower radicular group; rather, sensory, motor, and reflex findings have been largely normal throughout, with only a few, isolated findings of slightly diminished sensation or reflexes.   


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for right vocal cord paralysis have not been met for any period.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8210 (2011). 

2.  The criteria for an evaluation in excess of 30 percent for a cervical spine disability have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, DCs 5290, 5292, 5295 (2003), effective prior to September 26, 2003; 38 C.F.R. §§ 3.102, 3.159, 4.71a, DCs 5237-5243 (2011). 

3.  The criteria for a compensable rating for paralysis of the lower radicular nerve of the left arm (minor) have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, DC 8512 (2011).

4.  The criteria for a compensable rating for paralysis of the lower radicular nerve of the right arm (minor) have not been met for any period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, DC 8512 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000, during the pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

The Veteran's claim was filed nearly a decade prior to the enactment of the VCAA. Additionally, the RO initially adjudicated the claim prior to the enactment of the VCAA.  Although pre-adjudicatory VCAA notice was not possible, the United States Court of Appeals for Veterans Claims (Court) has held that, in cases such as this one, the Veteran has the right to subsequent content-complying notice.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

(The Board notes that 38 C.F.R. § 3.159  was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353 -56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim. See 38 C.F.R. § 3.159(b)(1).) 

The Board finds that all notification action needed to make a decision as to the claim on appeal has been accomplished.  Through December 2006, September 2009, December 2009, January 2010, April 2011, and June 2011 notice letters, the Veteran was notified of the information and evidence needed to substantiate his increased ratings claims.  By a March 2006 notice letter, the Veteran was provided with the general criteria for assigning disability ratings and effective dates.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the complete notice was not provided until after the RO initially adjudicated the Veteran's claims, the claims were properly re-adjudicated in subsequent statements of the case which followed the adequate notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006). 

The Board also finds that the aforementioned notice letters satisfy the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA. See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) ).  In those letters, the Veteran was notified that VA was responsible for obtaining relevant records from any Federal agency and that VA would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters asked the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disability.  Moreover, the Veteran and his representative have shown actual knowledge of what is required to substantiate the claim.  Through submitted statements, they have argued that the evidence shows that specific rating criteria pertaining to the service-connected disabilities have been met.  Consequently, a remand of the issue for further notification of how to substantiate the claims is not necessary. 

The Board also notes that this case involves a rebuilt claims file.  When service treatment records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  In this case, one volume of the Veteran's claims file has been lost.  In such circumstances, VA also has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision ...." Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996). See also Cuevas v. Principi, 3 Vet. App. 542, 548   (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

Attempts by the RO to rebuild the missing claims file have been largely futile.  The appeal was remanded in July 1999, October 2005, and August 2009 for the specific purpose of rebuilding and/or locating the missing claims file.  Multiple attempts by the RO were subsequently made after each remand to locate and associate pertinent records with the existing claims file.  All such efforts are documented throughout the claims file.  In addition, the Veteran was informed that the claims folder was being rebuilt and he was requested to submit any pertinent information in his possession.  In March 2010, the RO issued a formal finding of unavailability as to the evidence from the missing claims file and the documented attempts to locate the records.  As it has been determined that further efforts to rebuild the missing volume would be unavailing, there is no basis for any additional attempts to rebuild the claims file.  See 38 C.F.R. § 3.159(c)(2) and (3). 

Relevant to the duty to assist, the Board notes that the RO has obtained the Veteran's service medical records, VA treatment records, and medical records from the Social Security Administration (SSA).  In addition, the Veteran has been afforded appropriate VA examinations with regard to the disabilities on appeal; he has submitted several statements in support of his claims; and he was provided an opportunity to provide testimony before RO personnel. 

Pertinent to the VA examinations, the Board finds that they adequately address the relevant rating criteria and, as such, are sufficient for rating purposes.  The Veteran and his representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal. 

Thus, the Board finds that VA has fully satisfied the duty to assist. In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Finally, the Board finds there has been substantial compliance with the August 2009 remand directives.  The Court has held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance." See D'Aries v. Peake, 22 Vet. App. 97, 105   (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 ) violation when the examiner made the ultimate determination required by the Board's remand).  The record indicates that the Veteran was provided proper VCAA notice, documented attempts to rebuild the claims file were made, and the Veteran was afforded VA medical examinations in accordance with the Board's remand directives.  Based on the foregoing, the Board finds that the AOJ substantially complied with the mandates of its remand. See Stegall, supra (finding that a remand by the Board confers on the appellant the right to compliance with its remand orders).

Increased Evaluations - Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  Other applicable general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2011); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2011); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10 (2011). See Schafrath v. Derwinski, 1 Vet. App. 589 (1991). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Id. at 594.  Where an increase in the level of a service-connected disability is at issue, however, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nonetheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45.  The general formula for rating spinal disorders specifically includes the so called DeLuca criteria.  As a result, a higher rating is not met or approximated due to additional loss of range of motion due to flare ups of pain, weakness, fatigue, etc.  See 68 Fed. Reg. 51,454 -5 (Aug, 27, 2003). 

Right Vocal Cord Paralysis, Evaluated as 0 Percent Disabling

In this case, service connection has been in effect, and a 0 percent rating has been assigned under Diagnostic Code 8210, for paralysis of the right vocal cord since 1968.

In statements received from the Veteran's accredited representative, it appears that the claim for an increased evaluation for right vocal cord paralysis was received by the RO in December 1992.  See Statement of Accredited Representative, DAV, October 14, 1998.  

Historically, it is noted that the Veteran was diagnosed with post-operative paralysis of the right vocal cord following a 1967 in-service cervical spine fusion.  See, e.g., April 2002 Supplemental Statement of the Case; see also VA ENT Examination, October 1995; and generally, February 1968 Service Medical Board Report.  

The evidence shows that in October 1995, the Veteran underwent a VA examination for evaluation of his vocal cord paralysis.  At that time, the Veteran reported that he had experienced vocal cord paralysis following a cervical spine surgery in 1967.  Objective examination of the Veteran's larynx by nasopharyngoscope revealed mobile vocal cords, bilaterally, and no evidence of masses.  The examination was essentially unremarkable for any vocal cord paralysis.  

The Veteran presented testimony at a personal hearing before the RO in August 1996.  At that time, he reported that he essentially had no current problems with his vocal cords, only that his voice would crack when he was extremely tired.  

An October 1999 VA nerve examination again indicated that the Veteran was noted to have vocal cord paralysis following his 1967 cervical spine surgery.  Objectively, his speech was normal with normal phonation and no hoarseness.  The diagnostic impression was history of paralysis of the right vocal cord with no evidence of any difficulty with phonation.  

An October 2001 peripheral nerve examination noted no complaints of vocal cord paralysis or other problems with speech.  Objectively, the Veteran's speech was normal with normal phonation and no hoarseness.  The diagnostic assessment was history of right vocal cord paralysis with no evidence on examination of any difficulty with phonation.  

A January 2010 VA nerve examination did not reflect any current complaints relating to the vocal cords or speech.  Upon objective examination, the Veteran's vocal ability was noted as "normal."  No diagnosis relating to the right vocal cord was provided.  

A June 2011 VA addendum to the January 2010 examination again reflects that the Veteran had normal speech and that his vocal cord paralysis appeared to be incomplete, at worst.  The VA examiner noted that the Veteran was previously intubated for a right hemicolectomy in January 2009 and that no notations of impaired vocal cords were made at that time.  This, too, suggested that the Veteran's vocal cords were normal under direct laryngeoscopic evaluation.  

Again, the Veteran's vocal cord disability has been evaluated as 0 percent disabling under DC 8210. 

Under Diagnostic Code 8210, paralysis of the 10th (pneumogastric, vagus) cranial nerve is rated 50 percent when complete, 30 percent for severe incomplete paralysis, and 10 percent for moderate incomplete paralysis, dependent upon the extent of sensory and motor loss to organs of voice, respiration, pharynx, stomach, and heart.  38 C.F.R. Part 4, Code 8210.  

In the instant case, VA neurological examinations dated from 1995 to 2011 have consistently demonstrated normal speech, normal phonation, and no hoarseness of the voice.  In addition, there have been no objective findings (i.e., by laryngoscopy) of actual, current paralysis of the right vocal cord.  In this regard, the Board acknowledges that the June 2011 VA examiner reported that the Veteran's vocal cord disability "appeared" to result in incomplete vocal paralysis "at worst."  (Emphasis added).  In so finding, however, the examiner noted that he was unable to directly observe the Veteran's vocal cords for paralysis using a laryngoscope as there was a risk involved performing the procedure.  He did state that the Veteran's speech was normal and that the Veteran's 2009 intubation was without incident.  Given the otherwise normal clinical findings throughout the entire appeals period (i.e., normal speech, no hoarseness, and normal phonation), the Board finds that any such "incomplete" paralysis, if objectively present, would not rise to the level of "moderate" so as to warrant the next-higher 10 percent rating.  

The Board has also considered whether the Veteran could receive a higher evaluation under any other applicable diagnostic codes.  

For example, under Diagnostic Code 6516 (chronic laryngitis), a 10 percent rating is warranted for hoarseness, with inflammation of cords or mucus membrane, and a maximum 30 percent is warranted for hoarseness, with thickening of or nodules of cords, polyps, submucous infiltration, or pre-malignant changes on biopsy. 

Given that that there has been no evidence of hoarseness, neither objectively nor subjectively, and without any findings of inflammation of cords or mucus membrane, thickening or nodules of cords, polyps, submucous infiltration, or pre-malignant changes, a higher evaluation under Diagnostic Code 6516 cannot be assigned here.  There are no other applicable diagnostic codes under which to evaluate the Veteran's right vocal cord disability, or assign a higher compensable rating.  

Thus, after careful review of the evidence of record, it is found that a compensable evaluation for the service-connected vocal cord paralysis is not warranted.  Rather, the evidence indicates that the Veteran's vocal cord disability is manifested by incomplete right vocal cord paralysis, at worst. (Emphasis added).  The Board notes that this finding of "paralysis" has not been confirmed by actual laryngoscopic examination and that speech, phonation, and all other clinical evidence relating to the right vocal cord have been normal throughout the appeals period.  Notably, other than occasional cracking of his voice, not even the Veteran himself has endorsed current vocal cord symptomatology.  Given these findings, it cannot be found that his purported incomplete paralysis is even moderate in nature, as is required for a higher 10 percent rating.  Therefore, it is found that the non-compensable evaluation assigned adequately compensates the Veteran for his largely asymptomatic vocal cord disability.  

After consideration of all of the evidence, the Board finds that the preponderance of the evidence is against the claim.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. 38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule applies only when the positive and negative evidence renders a decision "too close to call"). 

There is also no competent evidence of record that indicates the Veteran's vocal cord disablement has caused marked interference with employment beyond that which is contemplated under the schedular criteria, or that there has been any necessary inpatient care.  Thus, there is no basis for consideration of an extraschedular evaluation under the provisions of 38 C.F.R. § 3.321(b)(1). Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  There is nothing in the evidence of record to indicate that the application of the regular schedular standards is impractical in this case. See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996). 




Cervical Spine Disability, Currently Evaluated as 30 Percent Disabling

The Veteran has been in receipt of a 30 percent disability rating for his cervical spine disability under Diagnostic Code 5290 (effective March 1, 1993) throughout the entire appeal period.  

During the pendency of the Veteran's claim and appeal, the rating criteria for evaluating IVDS were amended. See 38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002. See 67 Fed. Reg. 54,345-49 (Aug. 22, 2002).  

In 2003, further amendments were made for evaluating disabilities of the spine.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243 (2011)).  An omission was then corrected by reinserting two missing notes. See 69 Fed. Reg. 32,449 (June 10, 2004).  The latter amendment and subsequent correction were made effective from September 26, 2003. 

Where a law or regulation (particularly those pertaining to the Rating Schedule) changes after a claim has been filed, but before the administrative and/or appeal process has been concluded, both the old and new versions must be considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (Apr. 10, 2000).  The effective date rule established by 38 U.S.C.A. § 5110(g) (West 2002), however, prohibits the application of any liberalizing rule to a claim prior to the effective date of such law or regulation. 

Accordingly, the Board will review the Veteran's cervical spine disability rating under both the old and the new criteria.  

Under Diagnostic Code 5290, effective prior to September 26, 2003, a rating of 10 percent was warranted for slight limitation of motion of the cervical spine; a 20 percent was assigned for moderate limitation of motion of the cervical spine; and a 30 percent rating was assigned for severe limitation of motion of the cervical spine. 38 C.F.R. 4.71a, DC 5290 (2003), effective prior to September 26, 2003. 

Under the old regulations, under Diagnostic Code 5293, when disability from IVDS was mild, a 10 percent rating was assigned.  When disability was moderate, with recurring attacks, a 20 percent evaluation was warranted.  A 40 percent rating was in order when disability was severe, characterized by recurring attacks with intermittent relief.  A maximum schedular rating of 60 percent was awarded when disability from intervertebral disc syndrome was pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief. 38 C.F.R. § 4.71a, DC 5293 (2003), effective prior to September 23, 2002. 

Under the revised regulations for DC 5293, effective September 23, 2002, IVDS (preoperatively or postoperatively) was evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under Sec. 4.25 separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation. 38 C.F.R. § 4.71a, DC 5293, effective September 23, 2002.  A 10 percent evaluation was warranted with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.  Id.  A 20 percent evaluation was assigned with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months. Id. With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months, a 40 evaluation was warranted.  Id.  A 60 percent evaluation was assigned with incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id. 

Note (1):  For purposes of evaluations under 5293, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  "Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so. 

Note (2):  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes. Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes. 

Note (3):  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment. 

Under the current regulations for evaluating IVDS, effective September 26, 2003, revisions to DC 5293 include the renumbering of the diagnostic code to 5243.  Under DC 5243 (that now evaluates IVDS), Note 6 directs that IVDS is to be evaluated under the General Rating Formula for Disease and Injuries of the Spine or under the formula for rating based on incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

Under the current General Rating Formula, the following apply:  a 30 percent evaluation is warranted for forward flexion of the cervical spine to 15 degrees or less; or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted if the medical evidence shows unfavorable ankylosis of the entire cervical spine.  A 50 percent rating is warranted if there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted if there is unfavorable ankylosis of the entire spine.  These ratings are warranted if the above-mentioned manifestations are present, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a, the Spine, General Rating Formula for Diseases and Injuries of the Spine, Diagnostic Codes 5235 to 5243. 

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code. Id., Note (1). 

Normal forward flexion of the cervical segment of the spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 60 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  See Note 2, General Rating Formula for Disease and Injuries of the Spine. 38 C.F.R. § 4.71a, Plate V (2011). 

Thus, under the old regulations, effective prior to September 26, 2003, under DC 5290, a 30 percent evaluation required severe limitation of motion of the cervical segment of the spine. 38 C.F.R. § 4.71a, DC 5290 (2002), effective prior to September 26, 2003.  This is the highest rating available under the old regulations for limitation of motion of the cervical spine.

As noted above, current regulations effective since September 26, 2003, provide that unfavorable ankylosis of the entire cervical spine warrants a 40 evaluation. Forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine warrants a 30 rating.  See 38 C.F.R. § 4.71a, DCs 5235-5243. 

A February 1993 VA treatment report reflects complaints of sudden onset of right-sided neck pain with accompanying headache.  Neurologic examination revealed that deep tendon reflexes, motor, and sensory were intact.  X-ray examination of the cervical spine showed narrowing of the C6-C7 interspace, but was otherwise normal.  The Veteran was admitted to the hospital and given neck traction exercises, along with Toradol injections.  A contemporaneous MRI of the cervical spine revealed no herniation or stenosis.  At the time of discharge, the Veteran reported that his neck was feeling much better and that he was almost pain free.  

A November 1994 private treatment record reflects complaints predominantly relating to the low back, but notes that the Veteran reported "modest" neck discomfort without radicular symptomatology since undergoing disc fusion in 1968.  

The Veteran underwent a general VA examination in October 1995.  At that time, the Veteran endorsed intermittent neck pain approximately two times per week.  Objectively, the examiner noted that there was about "60 % limitation of motion of his cervical spine in all directions" except that he was able to rotate his head to the left side more so than to the right side.  The diagnostic impression was status post fractures in surgery of cervical spine.  A contemporaneous X-ray of the cervical spine revealed osteopenia of the cervical spine and spurring at C5.  

The Veteran testified at a personal hearing at the RO in August 1996.  At that time, he described his neck as stiff, but reported that he had very little pain.  He stated that his neck was in "pretty good shape."  

In October 1999, the Veteran underwent a VA spine examination.  The VA examination report noted that the Veteran had an MRI of the cervical spine in January 1993, which reflected an anterior fusion of C6-C7 and T1 and mild foraminal narrowing.  He complained of numbness and burning in the arms and left shoulder.  Objective examination of the cervical spine revealed forward flexion to 45 degrees; extension was neutral; rotation to the right was to 45 degrees; rotation to the left was to 40 degrees; and inclination was to 30 degrees, bilaterally.  Upper extremities moved well and demonstrated 3+ reflexes at the biceps and periosteal radial.  The Veteran had pain at the extremes of the ranges of motions.  The diagnostic impressions were fracture of C-7 with instability (remote); remote surgical procedure, fusion of C5-C6; and degenerative discopathy of C5-C6 with foraminal irregularity.  The examiner noted that the Veteran's neck disability, alone, would make it difficult for him to work at occupations requiring head and neck motion and that he would be moderately to severely restricted because of pain depending on the actives that he may choose to do. 

A December 1998 MRI report of the cervical spine revealed no disc bulges, herniations, or bony fusions.  

A July 1998 X-ray report of the cervical spine reflected minimal degenerative changes of the cervical spine.  The report noted that the overall appearance of the cervical spine had "remained essentially stable since 1981."

An August 1998 EMG report noted complaints of left upper extremity radicular numbness, to include left thumb numbness.  The EMG study confirmed chronic left C6 radiculopathy. 

An October 2001 VA peripheral nerves examination revealed decreased range of motion of the cervical spine with flexion to 50 degrees; extension to 30 degrees; left rotation to 30 degrees; right rotation to 30 degrees; left lateral flexion to 25 degrees; and right lateral flexion to 30 degrees.  There was mild weakness in the left shoulder, but muscle strength and tone were otherwise normal throughout the upper extremities.  Pinprick sensation was diminished over the left thumb (C6 dermatomal distribution; otherwise pain and touch sensation were intact.  Reflexes on the left bicep were slightly diminished at +1.  The diagnosis was status post operative anterior cervical fusion at C7-T1, with objective evidence of a residual left C6 radiculopathy and decreased range of motion of the cervical spine.  

An October 2007 VA rheumatology report reflects complaints of neck and low back pain with pain in the wrists and elbows as well.  Objectively, the Veteran had good hand grip, good range of motion of the shoulders, and good wrist extension/flexion.  

A contemporaneous MRI of the cervical spine revealed spondylosis with mild central stenosis and severe bilateral neuroforaminal narrowing.  

Another October 2007 VA neurological consultation report noted that the Veteran did a "little farming for himself....but has difficulty with using the chainsaw and with lifting a bale of hay."  He complained that his arms felt weak, especially when trying to lift something.  He stated that he was unable to turn his head and that he had to turn his entire body to see when he is driving.  The assessment was possible left ulnar neuropathy versus cervical radiculopathy.  

The Veteran underwent a VA spine examination in January 2010.  The Veteran reported a history of fatigue, decreased range of motion, stiffness, weakness, spasms, and moderate daily pain without radiation.  He endorsed severe flare-ups, lasting one to two days, every five to six months.  Physical examination revealed a stooped posture, kyphosis, and an antalgic gait.  The examiner noted that ankylosis of the entire cervical spine was present.  There were no spasms, atrophy, or weakness, but guarding, pain with motion, and tenderness were present.  Motor and sensory examinations of the upper extremities were normal.  Reflexes of the upper extremities were slightly diminished (+1).  Range of motion of the cervical spine was as follows: flexion was to 20 degrees; extension to 10 degrees; left lateral flexion to 50 degrees; right lateral rotation to 5 degrees; right lateral flexion to 5 degrees; and right lateral rotation to 0 degrees.  There was objective evidence of pain with motion.  There was also objective evidence of pain following repetitive movement.  The examiner stated that he was unable to test additional limitations after three repetitions of range of motion because the Veteran stated that it was "too painful."  The Veteran noted that he had retired in 1994 due to back pain.  The pertinent diagnosis was degenerative disc disease of the cervical spine.  The VA examiner noted that the Veteran's cervical spine disability would likely decrease some job opportunities which required driving, lifting, carrying, and over-head reaching.  He was unable to state whether his neck disability was the sole reason for his current unemployment without resorting to mere speculation.  The VA examiner noted that the normal aging process and multiple other complaints would likely play a greater role.  

In this case, the clinical evidence shows that prior to September 26, 2003, a rating in excess of 30 percent for the Veteran's cervical spine disability is not warranted. Indeed, in October 1995, the VA examiner found that the Veteran's cervical spine range of motion was limited by 60 percent, meaning that he still retained at least 40 percent of the normal range of motion of his neck.  Likewise, in October 1999, the VA examination report revealed forward flexion of the cervical spine to 45 degrees (i.e., normal/full flexion).  Upon VA examination in October 2001, the Veteran's forward flexion was to 50 degrees, and extension to 30 degrees.  As the Veteran is already in receipt of the highest rating available for limitation of motion of the cervical spine for the period prior to September 26, 2003, DC 5290 cannot serve as a basis for an increased rating.  See 38 C.F.R. § 3.71a, DC 5290 (2002), effective prior to September 26, 2003.


Neither may DC 5293 serve as a basis for a rating in excess of 30 percent.
Even if the cervical disability was rated under DC 5293 as in effect prior to September 26, 2003, the clinical evidence does not support a finding of any IVDS, let alone severe IVDS such as to warrant a 40 percent rating, and there is no evidence of incapacitating episodes of at least four weeks but less than six weeks in the last 12 months.  Thus, prior to September 26, 2003, a rating in excess of 30 percent is not warranted for the Veteran's cervical disability. See 38 C.F.R. § 3.71a, DCs 5290, 5293 (2002), effective prior to September 26, 2003.

Considering the Veteran's cervical spine disability under the regulations currently in effect, there is no objective evidence of unfavorable ankylosis of the entire cervical spine so as to warrant a rating in excess of 30 percent.  See 38 C.F.R. § 4.71a, the Spine, General Rating Formula for Diseases and Injuries of the Spine, DC 5237.

In this regard, the Board acknowledges that the January 2010 VA examiner found ankylosis of the entire cervical spine.  However, none of the medical evidence indicates that the Veteran's cervical spine is unfavorably ankylosed.  Indeed, the cervical spine is reportedly ankylosed in a neutral position; moreover, in spite of the ankylosis, the Veteran continues to retain forward flexion (to 20 degrees), extension, bilateral lateral flexion, and left rotation. See VA Examination January 2010.  In sum, there are simply no clinical records referable to a finding of unfavorable cervical spine ankylosis.  

Nor is there evidence of incapacitating episodes (prescribed by a physician) of chronic cervical pain having a total duration of at least four weeks but less than six weeks during the past 12 months such as to warrant a 40 evaluation.  See 38 C.F.R. § 4.71a, the Spine, General Rating Formula for Diseases and Injuries of the Spine, DC 5243.

Even with consideration of DeLuca, the objective evidence of record reflects the Veteran's complaints of pain and stiffness but is not reflective of deficits of motor strength, muscle atrophy, or the like to warrant an increased evaluation.  The Board recognizes the Veteran's complaints of constant cervical spine pain and stiffness, but is of the opinion that such complaints of pain are contemplated in the currently assigned 30 percent evaluation.  A separate evaluation for pain is not for assignment.  See Spurgeon, supra. 

As such, the Board concludes that the preponderance of the evidence is against an evaluation in excess of 30 percent for the Veteran's service-connected cervical spine disability.  Moreover, as the preponderance of the probative medical and other evidence of record is against the claim for an increased initial rating for cervical spine disability, the benefit-of-the-doubt rule does not apply, and the claim must be denied. 38 U.S.C.A. § 5107(b).

Lastly, the Board notes that the Veteran is already in receipt of separate (noncompensable) neurological evaluations for paralysis of the lower radicular nerves of the bilateral arms.  See 38 C.F.R. § 4.71a, Note (1), supra.  The issue of whether increased evaluations are warranted for such disabilities is discussed immediately below.  Before proceeding, however, the Board notes that the Veteran has other neurological abnormalities of the upper extremities which have not been medically associated with the service-connected spine disability.  (Emphasis added).  In this regard, the November 2011 VA nerve addendum examination expressly attributed the Veteran's right medial nerve entrapment (carpal tunnel) and mild peripheral neuropathy of the upper extremities to other non-service connected factors or disabilities, including chronic alcohol dependence.  For these reasons, the Board finds that the Veteran is not entitled to additional separate evaluations for neurological disorders of the right median nerve and peripheral neuropathy of the upper extremities.  

Paralysis of the Lower Radicular Nerve of the Left Arm (minor) and Right Arm (major), Currently Evaluated as 0 Percent Disabling

The Veteran has been in receipt of separate 0 percent evaluations for paralysis of the lower radicular nerves of the left and right arm, under Diagnostic Code 8521 throughout the entire period on appeal. 

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis. 38 C.F.R. § 4.123 (2011).  The maximum rating which may be assigned for neuritis not characterized by organic changes as noted above will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis. Id.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate, incomplete paralysis. 38 C.F.R. § 4.124 (2011). 

Significantly, the provisions of 38 C.F.R. § 4.124a, which apply to the rating of diseases of the peripheral nerves, expressly provide for the application of different rating criteria depending upon whether a veteran's minor (non-dominant) or major (dominant) side is being evaluated. See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  

In this case, the Veteran is right-hand dominant and his disabilities affect both his major, dominant side and minor, non-dominant side. 

Diagnostic Code 8512 addresses paralysis of the lower radicular group.  Regarding the right upper extremity (dominant side), the Veteran is rated at 0 percent asymptomatic incomplete paralysis of the lower radicular group.  See 38 C.F.R. § 4.31 (a zero percent evaluation will be assigned when the requirements for a compensable evaluation are not met when the schedule does not provide a zero percent evaluation in a Diagnostic Code).

The next higher rating of 20 percent is warranted where there is mild incomplete paralysis.  A 40 percent evaluation is assigned where there is moderate incomplete paralysis.  A 50 percent evaluation is assigned where there is severe incomplete paralysis.  Where there is complete paralysis, with paralysis of all intrinsic muscles of the hand, and some or all flexors of the wrist or fingers (and substantial loss of use of the hand), a 70 percent rating is assigned. 

Regarding the left upper extremity (non-dominant side), the disability is also currently rated at 0 percent for asymptomatic incomplete paralysis of the lower radicular group.  Under DC 8512, the next higher 20 percent rating is warranted where there is mild incomplete paralysis.  A 30 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is warranted where there is severe incomplete paralysis.  Where there is complete paralysis, with paralysis of all intrinsic muscles of the hand, and some or all flexors of the wrist or fingers (and substantial loss of use of the hand), a 60 percent rating is assigned. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than that associated with complete paralysis.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124.

A February 1993 VA treatment report reflects complaints of sudden onset of right-sided neck pain with accompanying headache.  Neurologically, deep tendon reflexes, motor, and sensory were intact.

An August 1998 EMG report indicates an abnormal study with evidence of chronic left C6 radiculopathy.  The study also notes that a left cervical paraspinous EMG was attempted, but the results were not valid due to the presence of a muscle spasms.  A contemporaneous VA treatment record reflects subjective complaints of left arm numbness.   

A December 1998 MRI report reflects subjective complaints of pain and tingling in the left arm.  Clinical findings indicated narrowing of the disc spaces, but no herniations, or bulging discs.  

Pursuant to an October 1999 VA peripheral nerve examination, the Veteran reported that he had experienced some vague paresthesias of the upper extremities in the past.  He endorsed having some current weakness in the left upper extremity and numbness of the left thumb.  The examiner noted that a June 1993 EMG of both upper extremities did not reveal any evidence of upper extremity radiculopathy.  He also apparently underwent nerve conduction studies in November 1994, which revealed mild swelling of the right ulnar nerve across the wrist.  An August 1998 EMG revealed definite evidence of chronic left C6 radiculopathy.  Physical examination revealed mild weakness of the left deltoid muscle with residual strength being greater than 90 percent normal.  Otherwise, strength and muscle tone were normal throughout the upper extremities.  Pinprick sensation was diminished over the left thumb in a C6 dermatomal distribution.  Otherwise, pain and touch sensation were intact in the upper extremities.  Bicep tendon jerk was 2+ on right and 1+ on the left.  The diagnosis was status postoperative cervical fusion with objective evidence of residual left C6 radiculopathy.  However, the was no objective evidence of a right upper extremity radiculopathy or cervical myelopathy.  

A contemporaneous VA spine examination indicated that the Veteran moved the upper extremities well and demonstrated 3+ reflexes at the biceps. 

Upon VA peripheral nerve examination in October 2001, the Veteran again complained of some left upper extremity weakness and numbness.  Neurological findings were nearly identical to those noted above in the October 1999 VA examination report.  The pertinent diagnosis was status post-operative cervical fusion with objective evidence of residual left C6 radiculopathy.  

In October 2007, a VA nerve conduction study of the left upper extremity was normal except for borderline left median motor distal latency which was "not of clinical significance."  A contemporaneous EMG study of the left upper extremity was also normal; there was no electrical evidence of active cervical radiculopathy or ulnar neuropathy on the left side. 

Upon VA peripheral nerve examination in January 2010, the Veteran complained of bilateral arm numbness.  He reported that he frequently drops things that he holds in his left hand and that his fingers sometimes go numb, bilaterally.  He denied any weakness with the right hand.  The examiner noted a history of heavy alcohol use and the Veteran admitted to currently drinking about one-half pint of whisky per day.  

Objective examination revealed no paralysis, atrophy, edema, discoloration, or hair loss.  Tinel's sign was negative at the wrist and elbow.  Tip pinch and grip strength were normal.  He was able to touch his left thumb to his left pinky.  Deep tendon reflexes of the upper extremities were normal.  Motor examination of the upper extremities was normal.  Sensory examination was essentially normal.  Although the Veteran reported that he was unable to feel light touch over any portion of his body, the VA examiner felt that this was due to a communication barrier due to the Veteran's profound hearing loss.  Otherwise, pinprick, vibration, and position sense were intact.  The EMG study was abnormal and consistent with a "remote" injury to the bilateral radial nerves below the level of the elbow, most likely affecting sensory and motor fibers.  The examiner noted that this was most likely caused by the Veteran's neck and arm trauma in-service.  The examiner stated that the Veteran had developed symptoms of cervical radiculopathy as well.  There was also moderate entrapment of the right medial nerve at the carpal tunnel.  The examiner additionally noted that there was a suggestion of peripheral neuropathy; however, given the Veteran's ongoing alcohol problem, he noted that other causes should be considered.  

A June 2011 VA addendum to the January 2010 examination confirmed that there was evidence of an old radial injury and this condition was again related to the service-connected neck trauma/disability.  With respect to the right-sided nerve entrapment, the VA examiner opined that it was less likely than not due to the service-connected neck injury.  In addition, the VA examiner opined that the peripheral neuropathy of the upper extremities was less likely than not related to the service-connected neck injury and more likely due to his chronic alcohol dependence.  

In sum, bilateral radicular paralysis is the only neurological disability that has been associated with the Veteran's service-connected cervical spine injury.  

Here, while the Veteran has had some intermittent and extremely mild neurological symptoms of decreased sensation (e.g., pinprick) and reflexes in the upper extremities, the Board does not find that the evidence shows clinically significant symptoms compatible with "mild" incomplete paralysis of the lower radicular group at any time during the pendency of this appeal.  Indeed, sensory, motor, and reflex findings have been largely normal throughout the appeals period.  See VA Examinations, October 1999, October 2001, January 2010.  In so finding, the Board again notes that the Veteran has been diagnosed with multiple non-service connected neurological disabilities of the upper extremities and it is, therefore, likely that overlapping neurological symptomatology is present.  Nevertheless, none of the neurological symptoms described above involving the upper extremities rise to the level of "mild" paralysis.  As such, a compensable evaluation is not warranted under any of the applicable rating codes pertaining to the radicular groups involving the cervical spine discussed above. 38 C.F.R. § 4.124a; DCs 8510-8513. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a compensable evaluation for bilateral paralysis of the lower radicular nerves, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

All Disabilities

The Board has also considered whether the Veteran's cervical spine, vocal cord, and radicular disabilities present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted. See 38 C.F.R. § 3.321(b)(1) ; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology, and provide for a greater evaluation for additional or more severe symptoms; thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

Finally, a total disability rating based on individual unemployability (TDIU) is an element of all appeals of an increased rating claim. Rice v. Shinseki, 22 Vet. App. 447 (2009).  A TDIU is granted where a Veteran's service-connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him. 38 C.F.R. § 4.16 (2011).  In this case, the RO granted TDIU based upon the Veteran's service-connected psychological disability, effective January 15, 2010, in a September 2011 rating decision.  (The issue of whether a TDIU is warranted prior to that period is addressed in the remand portion of the decisions below.)  However, with respect to the cervical spine and neurological disabilities discussed above, the Board finds that Rice is not applicable inasmuch as the Veteran has never claimed that these particular service-connected disabilities prevent him from obtaining and/or maintaining employment.  As such, the Board finds that the current decision need not consider whether the Veteran meets the criteria for a TDIU in association with the cervical spine, vocal cord paralysis, and bilateral lower radicular paralysis disabilities. 


ORDER

Entitlement to a compensable evaluation for right vocal cord paralysis is denied. 

Entitlement to an evaluation in excess of 30 percent for a cervical spine disability is denied.  

Entitlement to a compensable evaluation for paralysis of the lower radicular nerve of the left arm (minor) is denied. 

Entitlement to a compensable evaluation for paralysis of the lower radicular nerve of the right arm (major) is denied. 

REMAND


Chronic Brain Syndrome

The Veteran's service-connected chronic brain syndrome due to trauma with facial spasm and anxiety with headaches is currently evaluated as 30 percent disabling prior to January 15, 2010, and as 70 percent disabling thereafter.  The disability is currently evaluated under Diagnostic Code 9304, for dementia due to head trauma.  Again, the Veteran's claim for an increased evaluation was received in 1992. 

Dementia due to head trauma is rated based on the schedule for rating mental disabilities, which was revised, effective on November 7, 1996.  Prior to November 7, 1996, the regulations distinguished between organic mental disorders and psychoneurotic disorders.  Under the criteria in effect prior to November 7, 1996, a disability rated under DC 9304 was considered an "organic mental disorder," which, according to the American Psychiatric Association  manual, was characterized solely by psychiatric manifestations.  However, the regulations noted that neurological or other manifestations of etiology common to the mental disorder may be present, and if present, were to be rated separately as distinct entities under the neurological or other appropriate system and combined with the rating for the mental disorder. 

The general rating formula for organic mental disorders provided for a 10 percent rating when mild impairment of social and industrial adaptability was shown.  A 30 percent rating was warranted for definite impairment of social and industrial adaptability.  A 50 percent rating was for assignment where considerable impairment of social and industrial adaptability was shown.  A 70 percent rating was for assignment where severe impairment of social and industrial adaptability was shown.  Finally, a 100 percent rating was warranted if the medical evidence indicated impairment of intellectual functions, orientation, memory and judgment, and lability and shallowness of affect of such extent, severity, depth, and persistence as to produce total social and industrial inadaptability. See 38 C.F.R. § 4.132, DC 9304 (1996). 

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the Court held that where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version more favorable to the appellant applies unless Congress provided otherwise or permitted the Secretary of Veterans Affairs to do otherwise and the Secretary did so.  

Under the new criteria of Diagnostic Code 9304, 38 C.F.R. § 4.130 (2011), a 30 percent rating is for consideration where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events.  

A50 percent rating is for consideration where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

Finally, a 100 percent evaluation is applicable where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

The Board again notes that the Veteran's claims file is incomplete.  Indeed, despite multiple attempts to rebuild the record, it appears that the first volume of the Veteran's claims file (which purportedly contained medical evidence and rating decisions dated prior to 1995/1996) is missing and cannot be entirely reconstructed.  

A review of the record reflects that the Veteran has not been employed 1994; however, it is unclear as to when, prior to January 15, 2010, that he became unemployable due to his service-connected psychological disability.  As no medical opinions in that regard are of record prior to the January 2010 and August 2011 VA examination addendum reports (upon which TDIU and an increased 70 percent evaluation for chronic brain syndrome were granted, effective January 15, 2010), the Board finds that a retrospective medical opinion would be helpful in determining when the Veteran's psychological disability became so severe in nature so as to preclude employment. See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period). 

Headaches and Facial Spasms

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity." See 38 U.S.C.A. § 1155; Brady v. Brown, 4 Vet. App. 203, 206 (1993). This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14 . However, if a Veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993). 

Up until this point, the Veteran's headaches and facial paralysis have been evaluated along with the service-connected chronic brain syndrome.  However, these disabilities appear to be separate and distinct manifestations attributable to the in-service head injury, as indicated by the October 1999 and January 2010 VA examiners.  As such, they should be compensated under the appropriate neurological diagnostic codes (and not those relating to the service-connected psychological disability).  To date, the Veteran has not yet been afforded a VA examination to determine the current nature and severity of the headache and facial paralysis disorders.  This should be accomplished upon remand. 

TDIU

Lastly, in a September 2011 rating decision, the RO granted TDIU, effective January 15, 2010.  The Board notes that the issue of entitlement to a TDIU rating prior to that period (i.e., January 15, 2010) has not yet been adjudicated.  However, the Veteran's TDIU claim is inextricably intertwined with his claim of entitlement to an increased rating for chronic brain syndrome since any increase in his chronic brain syndrome disorder rating may bear significantly on his TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated on a particular service-connected condition is inextricably intertwined with an increased rating claim regarding the same condition).  Therefore, the TDIU claim also must be remanded to avoid piecemeal adjudication of claims with common parameters. Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all relevant VA treatment records dated from August 2010 to the present.  Such records must either be printed and associated with the Veteran's paper claims file, or uploaded into the Veteran's electronic file contained in the Virtual VA system.  

2.  After associating any pertinent, outstanding records with the claims folder, send the Veteran's claims file for review by an appropriate examiner for the purpose of rendering a retrospective opinion(s) regarding the severity of the Veteran's service-connected chronic brain syndrome disability, prior to January 15, 2010.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

Upon assessing the severity of his service-connected chronic brain syndrome disability prior to January 15, 2010, the examiner should indicate whether, at any period of time between December 1992 and January 15, 2010, the Veteran was unemployable as a result of his service-connected chronic brain syndrome disability.  

In addition, to the extent possible, the examiner should comment on the Veteran's degree of social and industrial impairment prior to January 15, 2010, and whether was considerable or severe, or whether there was impairment of intellectual functions, orientation, memory and judgment, and lability and shallowness of affect of such extent, severity, depth, and persistence as to produce total social and industrial inadaptability. See 38 C.F.R. § 4.132, DC 9304 (1996). 

In answering the above questions, the Board again notes that the Veteran's the first (original) volume of the Veteran's claims file is missing and that certain relevant medical and lay evidence dated prior to 1995 and 1996 is not available for review.  The examiner is thus specifically asked to take into account the Veteran's descriptions of his psychological symptoms prior to January 15, 2010, when rendering his/her opinion on employability and severity of his service-connected chronic brain syndrome disability.  

The examiner must be provided an opportunity to review the claims file and the report(s) must reflect such review was made.  

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings. 

3.  Schedule the Veteran for examination by a neurologist to determine the extent and severity of the headache and facial paralysis disabilities.  

The entire claims file (i.e. both the paper claims file and any medical records contained in Virtual VA) should be made available to and be reviewed by the examiner in conjunction with the examination, and the examiner should confirm that such records were available for review.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA must be printed and associated with the paper claims file so they can be available to the examiner for review.  

With respect to the Veteran's facial paralysis, the examining neurologist is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any facial paralysis neurological disorder.  The neurologist must provide an opinion concerning the degree of paralysis and nerve(s) involved or affected by the facial paralysis disability.  

With respect to the Veteran's headaches, the examining neurologist is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his post-traumatic headache disability.  The examiner specifically is asked to detail the frequency and severity thereof, in particular the frequency of any prostrating episodes.  

A report of the examination(s) should be prepared and associated with the Veteran's VA claims file. 

The examiner should describe the impact of the headaches and facial paralysis on the Veteran's employability, to include whether he is unable to obtain or maintain substantially gainful employment secondary to the headache and facial paralysis disorders.  

All opinions expressed by the examiner must be accompanied by a complete rationale, with citation to relevant medical findings. 

4.  The RO should review the examination report to ensure that it is in complete compliance with the directives of this remand.  If it is deficient in any manner, the RO must implement corrective procedures at once. 

5.  Thereafter, the RO should readjudicate the claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


